Exhibit 10.11.6
 
Tue 2/18/2014 6:24 AM
 
Julian,
 
The Settlement Date of December 31, 2013 referenced in both the Third Payment
Moratorium & Settlement Agreement dated July 29, 2013 and the Subscription
Agreement dated November 1, 2013, each of which was executed by Oxysure Systems,
Inc. and VenCore Solutions LLC, is hereby extended to April 1, 2014.
 
Jim Johnson
 
VenCore Solutions LLC dba Vencore Capital
 
Phone:   (360) 852-0633
 
Email:  jim@ven-core.com or jim@vencorecapital.com
 
Corporate Offices:
 
4500 SW Kruse Way, Suite 170
 
Lake Oswego, OR 97035
 


 


 